Citation Nr: 1801312	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  13-31 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to December 2000. 

This case comes before the Board of Veterans' Appeals (the Board) from an April 2013 decision issued by the Vocational Rehabilitation and Employment division of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This claim was previously before the Board in May 2015.  At that time, the Veteran's claim was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's Claims (the Court).  In December 2016, the Court issued a memorandum decision vacating the May 2015 denial and remanding the claim back to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional, pertinent evidence has been received in the form of VA medical records relating to the Veteran's claim since the AOJ reviewed the Veteran's claim.  Specifically, they relate to the Veteran's employability and additional employment limitations that Veteran has asserted due to increased symptomatology of service-connected conditions.  This evidence was received after the claim had been transferred to the Board under the provisions of 38 C.F.R. § 19.37(b) (2017).  

When the Board receives "[a]ny pertinent . . . evidence referred to the Board by the agency of original jurisdiction under § 19.37(b) of this chapter, [it] must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral. 38 C.F.R. § 20.1304(c) (2017).  No such waiver has been submitted by the Veteran or her representative.  Thus, the Veteran's claim must be remanded for the RO to consider the additional evidence received since the last statement of the case was issued in October 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to obtain VA records not already of record relating to the Veteran's claim. 

2.  Issue a Supplemental Statement of the Case that includes review of all evidence received since the October 2013 SOC, including the additional VA treatment records received in November 2017 and any lay statements or other new evidence submitted by the Veteran while the case is at the AOJ.  An appropriate period of time should be allowed for response by the Veteran and his representative. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




